Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 07/29/2021. Claims 19-20 are canceled, claims 21-22 are newly added and claims 1-18 and 21-22 are pending and have been considered below.

3.	The objection to abstract of the disclosure is moot pursuant to amendment.

The objection to the specification is moot pursuant to amendment.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
to be communicated…" (line 14 in claim 21; and “…interface elements to be used…" line 2 in claim 22, which means that the invention could or could not perform the limitations following the phrase. As such, more definite claim language should be used.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo (CA 2747145) in view of Snyder et al. (US 2019/0130285).

Claim 1. Dimassimo discloses a computing system comprising:
one or more processors ([0025]); and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for a computing system to support an interface for interfacing with results of an AI model (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) ([0046],[0025]), the method comprising:
obtaining results of an input data set applied to a selected AI (Artificial Intelligence) model of a plurality of AI models (“The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”) ([0047]);
refining the obtained results based at least on one or more characteristics of the selected AI model (“using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”)([0057]), “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”) ([0019]); lists example facets ([0028]);
communicating the one or more selected interface elements to the interface component that interfaces with the refined results “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria” ([0046],[0055]).
Dimassimo does not explicitly disclose based at least upon one or more characteristics of the selected Al model, identifying and selecting one or more interface elements for presentation to an interface component that can be used to interface with the refined results, wherein different characteristics of different Al models will result in correspondingly different one or more interface elements being selected and presented to the interface component.
However, Snyder discloses based at least upon one or more characteristics of the selected Al model, identifying and selecting one or more interface elements for presentation to an interface component that can be used to interface with the refined results, wherein different characteristics of different Al models will result in correspondingly different one or more Dimassimo. One would have been motivated to do so in order to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.

Claim 2. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements comprising one or more operators that may be used to query against the refined results (“The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]). 

Claim 3. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements comprising one or more terms that may be used to query against the refined results ([0020]).

Claim 4. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements comprising one or more visualizations that may be used to present results of queries against the refined results (the search results displayed) (fig. 6).

Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the interface component comprising a suggestion engine that generates suggested queries against the refined results ([0055]-[0056]).

Claim 6. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the interface component comprising a query engine that may be used to query against the refined results (item 260, fig. 3).

Claim 7. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the interface component comprising a visualization engine that may be used to visualize results of queries against the refined results ([0053], item 290 fig.3).

Claim 8. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements also being identified based on the input data set that was applied to the AI model (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques…The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]). 

Claim 9. Dimassimo and Snyder disclose the computing system in accordance with claim 1, Dimassimo further discloses the method further comprising: semantically indexing the refined 

Claims 10 represents the method of claim 1, respectively and are rejected along the same rationale. Furthermore, Snyder discloses identifying one or more characteristics of the input data set and one or more characteristics of the selected Al model ([0036]-[0037], fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Dimassimo. One would have been motivated to do so in order to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.

Claims 11-18 represent the method of claims 2-9, respectively and are rejected along the same rationale.

Claim 21. Dimassimo discloses a computing system comprising:
one or more processors ([0025]); and
one or more hardware storage devices having thereon computer-executable instructions that are executable by one or more processors to configure the computing system to at least:
obtain results of an input data set corresponding to a particular input data set type of a plurality of input data set types applied to a selected Al (artificial intelligence) model of a plurality of Al models, the selected Al model corresponding to a particular Al model type of a plurality of Al model types (“The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”) ([0047]) (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) ([0046],[0025]);
refine the obtained results based at least on the one or more characteristics of the selected Al model (“using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”)([0057]), “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”) ([0019]); lists example facets ([0028]);
communicated to the interface component; and communicate the one or more interface elements to an interface component that interfaces with the refined results to tailor an interface to the refined results “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria” ([0046],[0055]).
Dimassimo does not explicitly disclose based at least upon characteristics of the particular data set type and characteristics of the particular Al model type associated with the obtained results, identifying and selecting one or more interface elements to be communicated to an interface component, wherein different combinations of characteristics of different input data sets and different Al models will result in correspondingly different one or more interface elements being selected.
However, Snyder discloses based at least upon characteristics of the particular data set type and characteristics of the particular Al model type associated with the obtained results, Dimassimo. One would have been motivated to do so in order to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.

Claim 22. Dimassimo and Snyder disclose the computing system of claim 21, Dimassimo further discloses wherein identifying one or more interface elements to be used to interface with the refined results occurs prior to receiving a user query, the executable instructions being further executable by the one or more processors to further configure the computing system to: receive a user query based on one or more interface elements, the one or more interface elements being configured to query against the refined results (“The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]).

Response to Arguments

7.	Applicant’s arguments and amendments filed on 07/29/2021have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171